                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


THE OHIO NATIONAL LIFE INSURANCE
COMPANY,
                         Plaintiff,
                                                                          8:20-CV-29
         vs.
DEBRA L. ANDERSON, and DOUGLAS
ANDERSON,                                                                  ORDER

                         Defendants.


        This matter is before the Court on Plaintiff’s Motion for Leave to Deposit Its Contractual

Liability. Filing 3. In compliance with Fed. R. Civ. P. 67 and NECivR 67.1, Plaintiff seeks leave

to deposit disputed funds which are the subject of the present interpleader action into the registry

of the Court. Filling 3. Plaintiff admits its contractual liability in the amount of $67,733.49 but

also notes interest on the principal contractual amount may apply. Filing 3 at 1, ¶ 2. Having

considered the matter, the Court grants Plaintiff’s request for leave to deposit $67,733.49.

However, the Court reserves any determination of applicable interest and interpleading of such

funds until the parties have fully litigated the merits of this action.

        IT IS ORDERED:

    1. Plaintiff Ohio National Life Insurance Company’s Motion for Leave to Deposit Its

        Contractual Liability, Filing 3, is granted;

    2. Plaintiff may deposit a check in the amount of $67,733.49 with the Clerk of the Court for

        the United States District Court for the District of Nebraska;

    3. The Clerk is directed to deposit the aforementioned funds into an interest-bearing account

        until further order of this Court pursuant to 28 U.S.C. § 2041 and NECivR 67.1.
Dated this 21st day of January, 2020.




                                        BY THE COURT:


                                        ___________________________
                                        Brian C. Buescher
                                        United States District Judge
